This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4          vs.                                                         No. 31,688

 5 JESUS MUNOZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF ROOSEVELT COUNTY
 8 Drew D. Tatum, District Judge

 9   Gary K. King, Attorney General
10   Santa Fe, NM
11   Jacqueline R. Medina, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Jacqueline Cooper, Chief Public Defender
15 Will O’Connell, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant


18                                 MEMORANDUM OPINION
 1 BUSTAMANTE, Judge.

 2        Defendant-Appellant Jesus Munoz (Defendant) has appealed from a conviction

 3 for child abuse. On April 18, 2012, we issued a second notice of proposed summary

 4 disposition, proposing to reverse and remand. The State has filed notice with this

 5 Court indicating that it does not oppose our analysis.

 6        Accordingly, for the reasons stated in the second notice of proposed summary

 7 disposition, we reverse and remand for further proceedings.

 8        IT IS SO ORDERED.



 9
10                                        MICHAEL D. BUSTAMANTE, Judge

11 WE CONCUR:



12
13 RODERICK T. KENNEDY, Judge



14
15 LINDA M. VANZI, Judge




                                             2